        Case 4:13-cr-00197-BSM Document 512 Filed 01/15/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                       PLAINTIFF

v.                         CASE NO. 4:13-CR-00197-BSM-4

YOUSEF QATTOUM                                                               DEFENDANT

                                         ORDER

       Yousef Qattoum’s renewed motion for compassionate release [Doc. No. 511] is

denied for two reasons. First, as shown by his past conduct, Qattoum is a flight risk despite

having met with ICE and agreeing to sign deportation papers. Second, even if he were not

a flight risk, Qattoum has failed to provide extraordinary and compelling reasons to justify

early release. See, e.g., United States v. Ram, 2020 WL 3100837, at *2–3 (E.D. Ark. June

11, 2020).

       IT IS SO ORDERED, this 15th day of January, 2021.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
